Title: Notes on Arthur Young’s Letter to George Washington, 18 June 1792
From: Jefferson, Thomas
To: Washington, George


Notes on Mr. Young’s letter.
pa. 3. Is the labour (of negroes @ £9. sterl.) to be commanded in any amount?—If taken by the year it may be commanded in any amount: but not if wanted on particular occasions only, as for harvest, for particular dressings of the land &c.
pa. 4. The labour of a negro Mr. Young reckons cent per cent dearer than the labour of England.—To the hirer of a negro man his hire will cost £9. and his subsistence, cloathing and tools £6. making £15. sterl. or at the most it may sometimes be £18.—To the owner of a negro his labour costs as follows. Suppose a negro man of 25. years of age costs £75. sterling: he has an equal chance to live 30. years according to Buffon’s tables; so that you lose your principal in 30 years. Then say



  £


Int. of £75. annually
  3–15


one thirtieth annually of the principal
  2–10


subsistence, clothes &c. annually
  6



 12– 5



There must be some addition to this to make the labour equal to that of a white man, as I believe the negro does not perform quite as much work, nor with as much intelligence.—But Mr. Young reckons a laboring man in England £8. and his board £16. making £24.
pa. 5. ‘in the instances of Mountain land, the expressions seem to indicate waste land, unbuilt and uninclosed.’ If Mr. Young has reference here to the notes which Th:J. gave to the President on the subject of Mountain land, the following explanation is necessary. The lands therein contemplated are generally about one half cleared of the timber which grew on them, say all the land of the first quality and half that of the middling quality. This half is for the most part inclosed with rail fences which do not last long (except where they are of chesnut) but are easily repaired or renewed. The houses on them for the use of the farm are so slight and of so little worth that they are thrown into the bargain without a separate estimate. The same may be said of the farmer’s house, unless it be better than common. When it is of considerable value, it adds to the price of the land, but by no means it’s whole value. With respect to the soil I saw no uplands in England comparable to it. My travels there were from Dover to London, and on to Birmingham, making excursions of 20. or 30. miles each way. At Edgehill in Warwickshire my road led me over a red soil something like this, as well as I recollect. But it is too long ago to speak with certainty.
pa. 7. ‘That in America farmers look to labour much more than to land, is new to me.’—But it is a most important circumstance. Where land is cheap, and rich, and labour dear, the same labour, spread in a slighter culture over 100. acres, will produce more profit than if concentrated by the highest degree of cultivation on a small portion of the lands. When the virgin fertility of the soil becomes exhausted, it becomes better to cultivate less and well. The only difficulty is to know at what point of deterioration in the land, the culture should be increased, and in what degree.
pa. 10. ‘can you sell your beef and mutton readily?’ The market for them, fresh and in quantity, is not certain in Virginia. Beef well salted will generally find a market, but salted mutton is perhaps unknown.
pa. 11. ‘mutton dearer than beef.’—Sheep are subject to many diseases which carry them off in great numbers. In the middle and upper parts of Virginia they are subject to the wolf, and in all parts of it to dogs. These are great obstacles to their multiplication. In the middle and upper parts of the country the carcase of the beef is raised on the spontaneous food of the forests, and is delivered to the farmer  in good plight in the fall, often fat enough for slaughter. Hence it’s cheapness. Probably however sheep, properly attended to, would be more profitable than cattle as Mr. Young says. They have not been attended to as they merited.
pa. 13. Mr. Young calculates the employment of £5040. worth of land and 1200£ farmer’s capital, making an aggregate capital of £6240. in England, which he makes yeild 5. pr. cent extra, or 10 pr. cent on the whole. I will calculate, in the Virginia way, the employment of the same capital, on a supposition of good management in the manner of the country1. supposing negro laborers to be hired.2. supposing them to be bought.
1. Suppose labourers to be hired, one half men @ £18. the other half women @ £14 for labor, subsistence, clothg. (I always mean sterlg. money)


Int. of
 £4160.
 for 3310. as. of land @ 25/ pr. acre.

£208–


of
  2080.
 for farmer’s capital of stock, tools &c.

104–


 
  6240.
 
 
 


taxes @ 7d. the acre (I do not know what they are)

96–


hire of 33. labourers @ £16.

528–




936–


  Produce to be sold annually.





£



Wheat 6600. bushels @ 3/.
990



meat & other articles @ £5. for each laborer
165
1155–


 Net profit over & above the 5. pr. cent above charged
219–


 Add annual rise in the value of lands

165–


 real profit over & above the 5. pr. cent above charged
385–


 which is 6 ⅕ per cent extra, or 11 ⅓ pr. cent on the whole capital.



2. Suppose labourers to be bought, one half men, & one half women @ sterl. on an average.




£


Int. of
 £3125.
 for 2500. as. of land @ 25/

156–


of
  1562–10
 farmer’s capital of stock, utensils &c.
£
 78–


of
  1500–
 for purchase of 25. laborers.
 75




  6187–10
 subsistence, clothing &c.
150.
225–



                                   





I allow nothing for losses by death, but on the contrary shall presently take credit 4. pr. cent pr. annum for their increase over & above keepg. up their own numbers.





                                   




Taxes @ 7d. the acre

 72–




532–



 Produce to be sold annually





£



Wheat 5000. bush. @ 3/
750



meat & other articles @ £5. for each labourer
125
 875– 0


   Net profit over & above the 5. pr. cent above charged
  342–15


   add 5. pr. cent annual rise in the value of lands

  156– 5


     4. pr. cent increase of negroes more than keepg. up original number

   60– 0


     real profit over & above the 5. pr. cent above charged.
 559– 0


which is 9. pr. cent extra, or 14. pr. cent on the whole capital.
In the preceding estimate I have supposed that 200. bushels of wheat may be sold for every labourer employed, which may be thought too high. I know it is too high for common land, and common management. But I know also that on good land and with good management it has been done thro’ a considerable neighborhood and for many years. On the other hand I have overrated the cost of labouring negroes, and I presume the taxes also are overrated. I have observed that our families of negroes double in about 25. years, which is an increase of the capital, invested in them, of 4. per cent over and above keeping up the original number.
I am unable to answer the queries pageas to the expence necessary to make an acre of forest land maintain one, two, or three sheep. I began an experiment of that kind in the year 1783. clearing out the under-growth, cutting up the fallen wood but leaving all the good trees. I got through about 20. or 30. acres and sowed it with white clover and greenswerd, and intended to have gone on through a forest of 4. or 500. acres. The land was excessively rich, but too steep to be cultivated. In spite of total neglect during my absence from that time to this, most of it has done well. I did not note how much labour it took to prepare it; but I am sure it was repaid by the fuel it yielded for the family. The richness of the pasture to be thus obtained, will allways be proportioned to that of the land. Most of our forest is either midling, or poor. It’s enclosure with a wood fence costs little, as the wood is on the spot.

Th: JeffersonJune 18. 1792.

